In an action to recover damages under a fire insurance policy issued by the defendant, plaintiffs appeal from an order of the Supreme Court, Kings County, dated January 5, 1962, which denied their motion to compel defendant to permit them (plaintiffs) to examine reports and findings, made by its agents and *795experts, of their inspection of plaintiffs’ premises subsequent to the fire, or, in the alternative, to direct defendant to furnish to plaintiffs copies of such reports and findings. Order affirmed, with $10 costs and disbursements. No opinion. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.